In the light of the motion for rehearing we have concluded that upon the original consideration of the case we did not grasp the significance of the testimony expected from appellant's mother. It was stated in our opinion that no reason for her absence was shown. In this we were in error. While not material perhaps, it is fair to state that a certificate from her physician was attached to the application stating that she was sick in bed, and her affidavit attached to the motion for new trial is to the same effect. The importance of the evidence of this absent witness cannot be fully understood without a statement of some of the facts.
As usual in prosecutions of this character, the State relied almost wholly upon the testimony of the woman alleged to have been assaulted, and appellant to the same extent was compelled to rely upon his *Page 94 
own evidence. Therefore, any legitimate testimony for either side throwing light upon the transaction becomes exceedingly desirable. Mrs. Maxfield claimed that appellant had a pistol and threatened to kill her if she did not yield her person to his use, and for the reason only that she feared for her life she submitted. There was no evidence of resistance; no torn garments, no disarranged furniture. If the pistol be absent the state's case falls. Appellant's story is that he had on previous occasions had intercourse with prosecutrix, and that he was at her house on the day of the alleged offense by pre-arrangement with her; that the day before prosecutrix told him her stepdaughter, Mrs. May Baldwin, was going to town next day to have some kodak films developed and for him to come while May was in town; that he watched from his house, saw May Baldwin leave the home of prosecutrix, and then went there in accordance with the previous agreement; that after he and prosecutrix had several drinks of whisky together she consented to engage in sexual pleasure with him, but expressed fear lest Mrs. Baldwin and her stepson, Dock Maxfield, might return and catch them, as it was then near the dinner hour; that she pulled the window shades down, locked the door, then unlocked it, went outside, looked up and down the road, returned and relocked the door, when the act of intercourse took place; that after they were through prosecutrix raised the shades but omitted to unlock the door; that it was only a few minutes later when Mrs. Baldwin and Dock Maxfield reached the house. It is a significant fact that Mrs. Baldwin testifies the door was thumblatched, and her brother kicked on the door before prosecutrix unlocked it. May testified that appellant had a pistol in his hand when she and Dock Maxfield entered the house. Although the facts related make it apparent that Dock would have been an important witness, he was not called by either party, and if his absence is accounted for we have overlooked it. Appellant denies that he had a pistol on the occasion; he asserts that he owned only one pistol, described as a large black, or dark one, and that he left it at his mother's house under the head of the bed where he slept with Dock Maxfield the night before; that he went direct from his home to the house of prosecutrix and saw no one on the way, and got no pistol from anyone. He says when May Baldwin came into the room she looked at him and prosecutrix, then at the bed, which bore evidence of disarrangement where the act of intercourse took place, and then again looked at both appellant and prosecutrix. All witnesses agree that in a few minutes after Mrs. Baldwin and Dock reached the house he and appellant left. The State's evidence is that as soon as they were gone Mrs. Maxfield made complaint to Mrs. Baldwin, and they together went to the office of the justice of the peace, where they presumably reported the matter. Appellant says he and Dock went to town where they remained some two hours, then went to appellant's home where they ate dinner; that *Page 95 
while there Dock got his (appellant's) pistol from the head of the bed and put it in his belt under his shirt; that they then went back to the home of prosecutrix; — that he saw her there but had no information she had charged him with rape; — that Dock got a bottle of whisky which he put in a paper sack, intending to deliver it to some one, and left appellant's pistol on the bed; that they again went to town where they remained for about an hour, and then returned the second time to prosecutrix's house; — that shortly thereafter the officers came and said they wanted him; — that appellant had been drinking and thought the officers intended to arrest him for drunkenness, at which he entered some protest and that Dock Maxfield told the officers to go ahead back to town and that he would see that appellant came in a little while; that he was not disturbing anything there; that Dock Maxfield was under the impression the officers had gone back to town to get a search warrant in connection with whisky which appellant says was in the house of prosecutrix. About this time appellant learned for the first time he says from Dock that prosecutrix had charged him with rape. He seems to have become enraged thereat and commenced looking for his pistol but found it had been removed from the bed. It later developed that prosecutrix had the pistol and had gone to a nearby neighbor's house with it. Appellant secured Dock's pistol and went to the neighbor's hunting for prosecutrix, threatening to kill her on account of what he alleged to be a wrongful charge she had made against him.
From the foregoing statement the materiality of the testimony of Mrs. Boatwright may be at once discerned. The fact that prosecutrix asserted that appellant made the assault upon her with a pistol, that May Baldwin claimed to have seen the pistol in his hand at the time she entered the house, that some time during the afternoon prosecutrix was in possession of a pistol shown to have belonged to appellant, with no evidence save appellant's denying that he had a pistol at the time of the alleged assault and in explaining the presence of his pistol in the Maxfield house later on during the day, makes it vitally important that the jury have the proposed testimony of Mrs. Boatwright to the effect that appellant's pistol was in her home and under the head of his bed at the time of the alleged assault. Mrs. Boatwright would further testify that appellant and Dock Maxfield came to her house some time shortly after noon and ate dinner, which would tend to support the statement of appellant that it was at that time his pistol was taken by Dock Maxfield from the bed where he claims to have left it when he went to the Maxfield home before the alleged assault and where his mother claims she subsequently saw it at the time she was making up his bed.
A closer examination of the record leaves us in some doubt as to whether the statement of Mrs. Baldwin to the effect that prosecutrix had told her appellant "had assaulted her with a pistol" should *Page 96 
have been admitted as a res gestae statement of prosecutrix. The court appears not to have admitted the details of the report made by prosecutrix to Mrs. Baldwin, but during examination of the latter the statement complained of went into the record. When she was being interrogated about the telephone conversation with the officers she claimed that prosecutrix had not at that time told her all about the transaction. At what time the prosecutrix informed May Baldwin that appellant had assaulted her with a pistol is therefore left in doubt, and we are unable to say whether it came within the rule of res gestae.
Having reached the conclusion that we were in error in not sustaining appellant's complaint because of the failure of the trial court to grant him a new trial in order to obtain the testimony of his mother, the affirmance is set aside, appellant's motion for rehearing is granted, the judgment ordered reversed and the cause remanded for re-trial.
Reversed and remanded.